ON MOTION FOR REHEARING OF APPLICATION FOR WRIT OF ERROR
PER CURIAM.
The trial court rendered judgment on the verdict in favor of petitioner. The Court of Civil Appeals reversed such judgment and remanded the cause for a new trial. 424 S.W.2d 940. In the course of its opinion the intermediate court stated that the disclaimer appearing on the acknowledgments of the orders would, if properly pleaded and if the same was part of the contract between the parties, preclude a recovery for the negligence of respondents and the consequences of such negligence in regard to the use of the paint. The application for writ of error was refused, no reversible error, and petitioner’s motion for rehearing is now overruled. We are not to be understood, however, as either approving or disapproving the above-mentioned conclusion of the Court of Civil Appeals.